Citation Nr: 0328755	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The appellant had active service from July 1966 to June 1967, 
and from May 1968 to February 1970.  He was also a member of 
the U.S. Coast Guard Reserve from 1979 to the present.  While 
a member of the U.S. Coast Guard Reserves, he had various 
periods of active duty training and inactive duty training 
(unverified).  

This case originally came before the Board of Veterans' 
Appeals (Board) in December 1990 at which time it was denied.  
It was again before the Board in February 2000 at which time 
the Board reopened the case and remanded it to the RO for 
additional development.  The RO has now returned the case to 
the Board for appellate review.

The Board notes that this case had been initially developed 
on the theory that the appellant developed pancreatitis 
during a period of inactive duty training in January 1989.  
The appellant now contends that pancreatitis began during his 
period of active service from 1966 to 1970.

Review of the service records reveals complaints and 
treatment in October 1969 for epigastric pain.  The 
impression was gastritis vs. peptic ulcer.  An upper GI 
series at that time was negative.  

In February 2000, the Board reopened the claim for service 
connection for pancreatitis and remanded it for additional 
development, to include obtaining an opinion from a medical 
specialist as to the etiology of the appellant's 
pancreatitis.  Subsequently, a VA gastrointestinal 
examination was conducted in May 2002.  The examiner reviewed 
the appellant's claims folder and noted that the veteran had 
had a bout of abdominal pain, nausea, vomiting, and 
hematemesis in 1969, 3 months prior to his release from 
active service in 1970.  In 1989 he was hospitalized at 
Tulane University with what was described as acute alcoholic 
pancreatitis.  Reportedly, before the 1989 hospitalization he 
had had one drink and a beer.  The examiner noted the 
following:

It is obvious from reviewing his records 
that he had long-term disease process 
involving his pancreas for several years 
prior to January 1989 because he already 
had large pseudocyst formation at that 
time indicating that something had been 
going on prior to that.  In my opinion, 
his pancreatitis was result of long term 
disease process, which first required 
hospital treatment in January 1989, and 
it was less likely that it was due to 
moderate alcohol consumption at the time 
of that hospitalization.  It is more 
likely than not that pancreatic problem 
has been ongoing for long period of time, 
and did not develop acutely in January of 
1998, as a result of moderate alcohol 
consumption at that time for reasons 
listed above.

The Board notes that the aforementioned medical examiner 
stopped short of offering an opinion as to the date of onset 
of the pancreatitis and whether it is related to the in-
service symptoms or any continuity of symptoms after service.

In addition it appears that the veteran has contended that he 
was not provided a copy of his complete service medical 
records (SMRS).  The veteran should therefore be provided 
with a complete set of his SMRS.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  The RO 
must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  The RO must tell the veteran 
that, in the event that the medical 
opinion requested below is against the 
claim, he must submit competent medical 
evidence of a nexus or connection between 
his pancreatitis and disease or injury 
during active service.

2.  The complete claims file and all 
medical records should be sent to the VA 
specialist who examined the veteran in 
May 2002.  If this physician is not 
available, another appropriate VA 
specialist should be asked to review the 
records in this case, to include the 
report of the May 2002 examination and 
medical opinion.  After reviewing the 
records, the physician should express an 
opinion as to the following question:

?	Is it at least as likely as not that 
the veteran's pancreatitis began 
during his period of active military 
service from July 1966 to February 
1970?  In responding to this 
question, the physician should 
comment on the significance of the 
episode of epigastric pain 
documented in the service medical 
records in October 1969, as well as 
the veteran's report of continuing 
symptoms thereafter.

If an opinion cannot be formulated as to 
this matter without resort to mere 
conjecture, this should be commented upon 
by the physician.  If it is determined 
that an examination would be helpful, the 
veteran should be scheduled for 
examination.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

